Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 4, 2021. Claims 2-29 are pending and currently examined. 

Restriction/Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-26, drawn to a method of treating a Pseudomonas infection in a subject; and
II. Claims 27-29, drawn to method of engineering a constitutively lytic recombinant phage. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, do not overlap in scope, and there is nothing of record to show them to be obvious variants.
Applicant elected Invention I on Sep. 26, 2022 in a phone interview. See attached Examiner’s Initiated Interview Summary.

	Specification – Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) as follows:
The specification does not contain sequence identifiers (SEQ ID NO:) in all locations where sequences are disclosed, see at least FIGs 15A-15C. To correct this, the sequences in figures can be referred to in either the figure or the Brief Description of Drawings. If the prior filed Sequence Listing does not contain updated sequences, Applicant is also required to submit a replacement Sequence Listing that includes all updated sequences.
                Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.	

Claim Objections
Claims 17-18 are objected to because of the following informalities:  These claims recite “one or mutations” which appear to be mistype for “one or more mutations”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagens et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Oct. 2004, Vol. 48, p. 3817–3822).
These claims are drawn to a method of treating a Pseudomonas infection in a subject, comprising administering to the subject a recombinant phage that expresses one or more payloads selected from: a DNase (deoxyribonuclease), an exopolysaccharide (EPS) depolymerase, and one or more surfactant phenol soluble modulins.
Hageans teaches a study on an alternative phage therapy using genetically engineered nonreplicating, nonlytic phage to combat an experimental Pseudomonas aeruginosa infection. The study uses an engineered phage Pf3 variant (Pf3R) expressing an exogenous restriction endonuclease, with the restriction endonuclease gene (BglIIR) replacing a phage export protein gene. Hageans teaches that the Pf3R phage efficiently killed a wild-type host in vitro, while endotoxin release was kept to a minimum. Treatment of P. aeruginosa infections of mice with Pf3R or with a replicating lytic phage resulted in comparable survival rates upon challenge with a minimal lethal dose of 3. See e.g. Abstract and FIG. 1. 
Here, the exogenous restriction endonuclease BglIIR expressed from the recombinant phage Pf3R reads on a payload comprising a DNase.
Accordingly, Hageans anticipates claims 2, 5, 12 and 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (PLoS ONE, 2011, 6(4): e18597), as evidenced by GenBank: FR823298.1 (Pseudomonas phage phi15 complete genome, dated Mar. 01, 2011), in view of Lu et al. (US 2015/0064770 A1, published on Mar. 5, 2015 with filing date of Sep. 5, 2014) and/or Collins et al. (US 8182804 B1, published on May 22, 2012).
Claims 2, 5, 12 and 13 are described above. Claims 3 and 8 specify that the recombinant phage expresses two or more payloads. Claims 15-16 specify LUZ19 phage.
Cornelissen teaches that formation of a protected biofilm environment is recognized as one of the major causes of the increasing antibiotic resistance development and emphasizes the need to develop alternative antibacterial strategies, like phage therapy. It teaches a study investigating the in vitro degradation of single-species Pseudomonas putida biofilms, PpG1 and RD5PR2, by phage 15, a ‘T7-like virus’ with a virion-associated exopolysaccharide (EPS) depolymerase. Phage 15 forms plaques surrounded by growing opaque halo zones, indicative for EPS degradation, on seven out of 53 P. putida strains. The absence of haloes on infection resistant strains suggests that the EPS probably act as a primary bacterial receptor for phage infection. Results of the study suggests that the addition of high initial titers of specifically selected phages with a proper EPS depolymerase is crucial criteria in the development of phage therapy. See e.g. Abstract.
Cornelissen teaches that it is generally recognized that bacteria predominantly live in biofilms, that with regard to phage therapy, phages with viral-attached EPS depolymerases should preferably be selected for, as they are able to break down biofilms, that, however, one of the major hurdles with regard to phage therapy still to overcome is their narrow host range, and that application of ‘phage cocktails’ directed at numerous strains of the target species in combination with the concept of ‘engineering’ highly lytic phages with the appropriate EPS degrading enzymes are powerful tools opening new perspectives in phage therapy. See e.g. page 9, left column, para 2.
Accordingly, Cornelissen teaches a method for treating pseudomonas infection by phages, particularly T7-like phages, expressing an EPS depolymerase that breaks down bacterial biofilms. It further teaches that phages may be engineered and/or mixed into cocktails to solve the potential issue narrow host range associated with specific phages. However, Cornelissen is silent on if the T7-like phage 15 used in the study expresses a DNase or a surfactant phenol soluble modulin. And, even though Cornelissen teaches that a phage used in phage therapies may be “engineered”, it is silent on how such engineering may be carried out.
 GenBank: FR823298.1 discloses the complete genome of a Pseudomonas phi15 phage, showing that it encodes a putative endonuclease I (ORF20) and a putative exonuclease (ORF30), both of which can be classified as a DNase, in addition to a “putative tail fiber protein” (ORF44) which appears to be an EPS depolymerase based on the instant specification, i.e., the Pp15gp44-tail spike from phage 15 is an EPS depolymerase (see e.g. See e.g. [0069] of instant specification).  
Lu teaches an invention relating to high-throughput phage engineering and recombinant bacteriophages with tunable host ranges for controlling phage specificity. It teaches approaches for engineering various types of phage for potential therapeutic applications. See throughout the disclosure, particularly Figs. 1-13. E.g., Fig. 13 shows different recombinant T7/T3-like phages with endogenous or heterologous tail fiber genes.
Collins teaches an invention based on the discovery that a genetically engineered bacteriophage that encodes a biofilm destroying enzyme and displays such enzyme on tis surface, as opposed to being mixed with an enzyme or encoding an enzyme that is released from the cell, can be used to efficiently degrade and destroy biofilms. It teaches that rhe engineered phage expressing and displaying a biofilm degrading enzyme can be used to treat diseases, such as cystic fibrosis, in which biofilm formation prevents efficient treatment of bacterial infections with conventional antibiotics. See e.g. Summary of Invention. Collins teaches that the at least one of biofilm degrading enzymes that can be encoded by an engineered phage may include, among others, deoxyribonuclease (see e.g. column 6, line 57), depolymerase (see e.g. claim 9), and DNase I (see e.g. claim 11). 
Accordingly, both Lu and Collins methods in general for enhancing phage therapies by engineering bacteriophages and provide know-hows for doing so, even if they are silent on specific pseudomonas phage therapies.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to engineer the phi15 phage taught in Cornelissen based on teachings of Lu and/or Collins for, e.g., tuning the host specificity as taught in Lu, or introduction of additional biofilm destroying genes as taught in Collins. One would have been motivated to do so to enhance therapeutic efficacies. 
Regarding claim 13, Cornelissen teaches that Pseudomonas aeruginosa is one of the most prevalent pathogens. See e.g. page 1, left column, para 2. 
Regarding claims 15-16, Lu teaches LUZ19 phage. See e.g. [0157] and Table 1.

  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (PLoS ONE, 2011, 6(4): e18597), in view of Lu et al. (US 2015/0064770 A1, published on Mar. 5, 2015 with filing date of Sep. 5, 2014) and/or Collins et al. (US 8182804 B1, published on May 22, 2012), as applied above, and further in view of Ceyssens et al. (Virology Journal 2011, 8:134).
Claim 14 specifies the KMV phage. 
Relevance of Cornelissen, Lu and Collins is set forth above. However, they are silent on KMV phage. 
Ceyssens teaches that the potential use of lytic bacteriophages as alternative therapeutic agents against antibiotic-resistant bacteria has been widely documented, and that this renewed interest in phage therapy resulted in human clinical trials and a considerable rise of commercial interest. See e.g. page 1, left column. It teaches that, as a model species, the authors choose the virulent P. aeruginosa phage KMV which resembles the classic coliphage T7 in morphology and overall genome architecture, and was also the first known T7-related phage encoding a single-subunit RNA polymerase gene downstream its DNA metabolism genes instead of in the early genomic region. “Up to now, three phages infecting P. aeruginosa (LKD16, KF77 and LUZ19) have been reported to be 83-90% identical to KMV at the nucleotide level.” See e.g. page 1, right column. Accordingly, Ceyssens teaches the Pseudomonas phage KMV, and its potential in phage therapies against Pseudomonas infections. Since phage KMV is a T7-like phage bearing high sequence homology to other T7-like phages, it is reasonable to speculate that it also encodes a DNase and an EPS depolymerase.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Ceyssens with those of Cornelissen, Lu and Collins to arrive at the invention as claimed, i.e., using a recombinant Pseudomonas phage KMV in phage therapy. One would have been motivated to do so, e.g., to explore the potential of the phage KMV in inhibiting pseudomonas infections.

Conclusion
No claims are allowed. Claims 7, 9-11 and 17-26 are objected to for depending from a rejected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648